NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NAGUI MANKARUSE,                                No.    18-55930

                Plaintiff-Appellant,            D.C. No. 8:15-cv-01273-JVS-DFM

 v.
                                                MEMORANDUM*
RAYTHEON COMPANY; DOES, 1-100,
inclusive,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Nagui Mankaruse appeals pro se from the district court’s summary judgment

in his diversity action alleging claims under California’s Fair Employment and

Housing Act (“FEHA”). We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. Fuller v. Idaho Dep’t of Corr., 865 F.3d 1154, 1161 (9th Cir. 2017). We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court properly granted summary judgment on Mankaruse’s

FEHA discrimination and retaliation claims because Mankaruse failed to establish

a prima facie case. See Yanowitz v. L’Oreal USA, Inc., 116 P.3d 1123, 1130 (Cal.

2005) (elements of a prima facie case of retaliation under FEHA); Guz v. Bechtel

Nat’l, Inc., 8 P.3d 1089, 1113 (Cal. 2000) (elements of a prima facie case of

discrimination under FEHA). Because Mankaruse did not establish a prima facie

case for discrimination, the district court properly granted summary judgment on

Mankaruse’s failure to prevent discrimination claim. See Featherstone v. S. Cal.

Permanente Med. Grp., 217 Cal. Rptr. 3d 258, 272 (Ct. App. 2017) (“Where . . . a

plaintiff cannot establish a claim for discrimination, the employer as a matter of

law cannot be held responsible for failing to prevent same[.]”).

      The district court properly granted summary judgment on Mankaruse’s

interactive process claim because Mankaruse failed to establish a time when the

interactive process should have occurred. See Scotch v. Art Inst. of Cal.-Orange

Cty., Inc., 93 Cal. Rptr. 3d 338, 365 (Ct. App. 2009) (elements of interactive

process claim).

      The district court did not abuse its discretion in granting a stay pending

resolution of Mankaruse’s state court proceedings involving similar allegations.

See Leyva v. Certified Grocers of Cal., Ltd., 593 F.2d 857, 863-64 (9th Cir. 1979)


                                          2                                      18-55930
(standard of review and explaining that a district court may stay an action pending

resolution of independent proceedings which bear upon the case).

      The district court did not abuse its discretion by denying Mankaruse’s

motion to continue the trial date and extend the discovery deadline, because

Mankaruse failed to demonstrate diligence or how additional discovery would have

precluded summary judgment. See Panatronic USA v. AT&T Corp., 287 F.3d 840,

846 (9th Cir. 2002) (standard of review and discussing requirements to reopen

discovery after motion for summary judgment is filed).

      AFFIRMED.




                                         3                                     18-55930